     Case: 1:20-cv-00250 Document #: 34 Filed: 02/14/20 Page 1 of 1 PageID #:85




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

       NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’s general bar or be granted leave to appear pro hac vice as provided for by
Local Rules 83.12 through 83.14

In the Matter of

MICAELA CRUZ on her own behalf and
on behalf of her minor child, A.C., and
DONTAY CRUZ, on his own behalf,
                                                             No. 20 CV 00250
                            Plaintiffs,
     v.                                                      Judge Steven C. Seeger

CITY OF CHICAGO, et al.,

                            Defendants.

AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
DEFENDANT, OFFICER ROBERTO RAMIREZ

SIGNATURE

/s/Larry S. Kowalczyk
FIRM
Querrey & Harrow, Ltd.
STREET ADDRESS
175 West Jackson Boulevard, Suite 1600
CITY/STATE/ZIP
Chicago, IL 60604
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS) TELEPHONE NUMBER
6225367                                312/540-7000
ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE? YES X        NO
ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE? YES         NO X
ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR?      YES X    NO
IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?
YES X NO
IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES
YOUR STATUS.

RETAINED COUNSEL                                  APPOINTED COUNSEL
